Title: From George Washington to Benjamin Lincoln, 1 July 1799
From: Washington, George
To: Lincoln, Benjamin



My Dear Sir,
Mount Vernon 1st July 1799

Your favours of the 11th of May and 4th Ulto have come ⟨late⟩ to hand. The last the day before yesterday only.

The cost of the Glass therein enclosed, shall be immediately paid to Messrs Solomon Cotton & Co. Merchts in Baltimore—and for your agency in this business I pray you to accept my thanks.
The mistake will, I trust, soon be rectified as the wrong box of glass was returned to Baltimore (according to desire) and the proper one expected from thence. With the highest esteem and regard I remain my dear Sir Yr Most Obedt & Affece Servt

Go: Washington

